Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on October 29, 21 was received and has been entered. Claim 1 was amended. Claim 10 was cancelled. Claims 1-9 and 11-14 are in the application. Claims 15-20 have been withdrawn. Replacement Paragraphs 45, 48, and 56 were submitted to correct minor typographical errors.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
Claim 1 recites in the last paragraph “area of the exposed surface of the membrane in the pattern defined by the movement of the platform”.
A suggested revision is as follows: “area of the exposed surface of the membrane material in the pattern which is defined by [[the]] a movement of the platform”.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 8, 11-12, and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) is withdrawn based on the amendment to claim 1.
Claims 1, 8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville).
Regarding claim 1, Shen teaches a linear stage (16) having a platform (top surface of 16) and a base (portion under 16 and supporting 16) , a heated table (21) physically coupled to the platform of the linear stage and having a working face parallel to both the X and Y axes, and a nozzle (22) coupled to a pump (compressor) and configured to deposit ink onto an exposed surface of the membrane material as the controller device causes the linear stage to move the vacuum table to control deposition of the ink onto the exposed surface of the membrane material (3). (See Shen, Fig. 3, and paragraphs 52-54 and 56.)
Shen teaches the platform movable along X and Y axes according to electronic signals received from a controller device (14, MCU) communicatively coupled to the 
Shen teaches the arm assembly and the substrate on the platform have relative motion to each other. (See Shen, paragraphs 52-54.) 
Shen does not explicitly teach the platform movable along X and Y axes over at least an area of an exposed surface of a membrane material onto which a pattern is to be printed according to electronic signals received from a controller device communicatively coupled to the linear stage. 
Ikushima is directed to apparatus for positioning droplets on a substrate by moving the substrate.
Ikushima teaches the platform movable along X and Y axes over at least an area of an exposed surface of a substrate onto which a pattern is to be printed according to electronic signals received from a controller device communicatively coupled to the linear stage. (See Ikushima, paragraphs 17, 21 and 75.)
Examiner is considering a membrane material to be equivalent to a substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the platform movable along X and Y axes over at least an area of an exposed surface of a membrane material onto which a pattern is to be printed according to electronic signals received from a controller device communicatively coupled to the linear stage, because Ikushima teaches this configuration would allow the desired pattern to be formed on the substrate. (See Ikushima, paragraphs 17, 21 and 75.)

Further, regarding claim 1, Shen does not explicitly teach a nanopipette or a micropipette configured to deposit ink onto an exposed surface of the membrane material as the controller device causes the linear stage to move the heated vacuum table to control deposition of the ink onto the exposed surface of the membrane material.
Shen teaches a nozzle configured to deposit ink onto an exposed surface of the membrane material as the controller device causes the linear stage to move the heated vacuum table to control deposition of the ink onto the exposed surface of the membrane material. (See Shen, Fig. 3, and paragraphs 52-54 and 56.)
Shen does not explicitly teach a nanopipette or a micropipette configured to deposit ink onto an exposed surface of the membrane material as the controller device causes the linear stage to move the heated vacuum table to control deposition of the ink onto the exposed surface of the membrane material,
Choi is directed to manufacturing an electrical device.
Choi teaches a micropipette is a known form of inkjet device. (See Choi, paragraphs 112, 128.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nanopipette or a micropipette configured to deposit ink onto an exposed surface of the membrane material as the controller device causes the linear stage to move the heated vacuum table to control 
Shen does not explicitly teach a nanopipette or a micropipette coupled to a peristaltic pump. 
Ciardella is directed to rapidly dispensing highly precise and repeatable, minute amounts of viscous fluids in a non-contact manner. 
Ciardella teaches a peristaltic pump coupled to an inlet channel (325) which is coupled to an orifice (315). (See Ciardella, Abstract, paragraph 55, and Fig. 1a-b, 3a-b.) Examiner is considering an orifice to be equivalent to a micropipette.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nanopipette or a micropipette coupled to a peristaltic pump, because Ciardella teaches a peristaltic pump coupled to an inlet channel (325) which is coupled to an orifice (315) is effective for rapidly dispensing highly precise and repeatable, minute amounts of viscous fluids in a non-contact manner . (See Ciardella, Abstract, paragraph 55, and Fig. 1a-b, 3a-b.)
Further, regarding claim 1, Shen does not explicitly teach a heated vacuum table physically coupled to the platform of the linear stage and having a working face parallel to both the X and Y axes.
Shen teaches a heated table physically coupled to the platform of the linear stage and having a working face parallel to both the X and Y axes and a holder. (Shen, paragraph 54 and Fig. 3.)
Brewster is directed to manufacturing membrane electrode assemblies.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a heated vacuum table physically coupled to the platform of the linear stage and having a working face parallel to both the X and Y axes, because Brewster teaches this structure can both removably secure and heat the membrane (8) which is effective for spraying operations on the membrane. (Brewster, paragraphs 70, 90, and Figs. 6-7.)
Further, regarding claim 1, Shen does not explicitly teach a vacuum source configured to create vacuum pressure.
Brewster teaches a vacuum source (portion of 66 to the right of reference numeral 66 in Fig. 7) configured to create vacuum pressure and the vacuum port coupled to the vacuum source ( portion of 66 to the right of reference numeral 66 in Fig. 7). (Brewster, paragraphs 70, 90, and Figs. 6-7.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a vacuum source ( portion of 66 to the right of reference numeral 66 in Fig. 7) configured to create vacuum pressure, because Brewster teaches this structure can both removably secure the membrane (8) which is effective for spraying operations on the membrane. (Brewster, paragraphs 70, 90, and Figs. 6-7.)
 Further, regarding claim 1, Shen does not explicitly teach the working face having formed therein a plurality of channels in fluid communication with a vacuum port 
Puffer is directed to manufacturing membrane electrode assemblies.
Puffer teaches the working face having formed therein a plurality of channels (between top and bottom of layer including 51) in fluid communication with a vacuum port formed in the vacuum table (50), a sheet (sheet including holes 51) of perforated material sized to fit on the working face (top surface of 53) of the vacuum table, the sheet having a table-facing side placed against the working face of the vacuum table, and having staggered holes (51) configured to evenly distribute the vacuum pressure from the plurality of channels. (Puffer, paragraphs 33-36, and Fig. 3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the working face having formed therein a plurality of channels in fluid communication with a vacuum port formed in the vacuum table, a sheet of perforated heat-conductive material sized to fit on the working face of the vacuum table, the sheet having a table-facing side placed against the working face of the vacuum table, and having staggered holes configured to evenly distribute the vacuum pressure from the plurality of channels, because Puffer teaches this structure can be used to adjust the gripping force on the thin film material to minimize unwanted movement of the thin film. (Puffer, paragraphs 33-36, and Fig. 3.)
Further, regarding claim 1, Shen does not explicitly teach a sheet of perforated material sized to fit on the working face of the vacuum table is heat conductive and a 
Shen teaches heat is applied to the substrate from a heat pad beneath the substrate. (See Shen, Fig. 3, and paragraphs 52-54 and 56.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach a sheet of perforated material sized to fit on the working face of the vacuum table is heat conductive, because teaches this would allow the substrate to receive heat from the heat pad (21) in the modified device of Shen. 
Further, regarding claim 1, Shen does not explicitly teach a heat-conductive wire mesh having a sheet-facing side placed against the mesh-facing side of the sheet and a working side. 
McCarville is directed to curing sheets of material.
McCarville teaches a heat-conductive wire mesh having a sheet-facing side placed against the mesh-facing side of the sheet and a working side. (See McCarville, Abstract and Fig. 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach a heat-conductive wire mesh having a sheet-facing side placed against the mesh-facing side of the sheet and a working side, because McCarville teaches this structure can be used to prevent the vacuum ports from being marked off on the surface of the substrate and causing undesirable marks on the surface of the substrate. (See McCarville, col. 7, lines 53-56 Abstract and Fig. 5.)

McCarville teaches a heat-conductive wire mesh having a sheet-facing side placed against the mesh-facing side of the sheet and a working side ( small pore size less than 10 microns compared to .25 inches in Puffer). (See McCarville, col. 8, line 65 and Abstract and Fig. 5 and Puffer, paragraph, 33.)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different materials, through routine experimentation, with a reasonable expectation of success, to the select the proper size pores of the mesh material, as a result-effective variable, in order to provide the optimal flow of the flow while preventing mark-off of the vacuum ports. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Further, regarding claim 1, Shen does not explicitly teach the sheet of perforated heat-conductive material has a mesh-facing side and having staggered holes configured to evenly distribute the vacuum pressure from the plurality of channels to the mesh side of the sheet.
McCarville teaches the sheet of perforated heat-conductive material has a mesh-facing side and having staggered holes configured to evenly distribute the vacuum pressure from the plurality of channels to the mesh side of the sheet. (See McCarville, Abstract and Fig. 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the sheet of perforated heat-
Further, regarding claim 1, Shen does not explicitly teach the nanopipette or the micropipette is fixed such that moving the platform in the pattern relative to the nanopipette or the micropipette causes the ink to be deposited onto the area of the exposed surface of the membrane in the pattern defined by the movement of the platform.
Ikushima teaches the discharge device is fixed such that moving the platform in the pattern relative to the nanopipette or the micropipette causes the ink to be deposited onto the area of the exposed surface of the membrane in the pattern defined by the movement of the platform. (See Ikushima, paragraphs 17, 21 and 75.) Examiner is considering a nanopipette or micropipette as equivalent to a discharge device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the nanopipette or the micropipette is fixed such that moving the platform in the pattern relative to the nanopipette or the micropipette causes the ink to be deposited onto the area of the exposed surface of the membrane in the pattern defined by the movement of the platform, because teaches this Ikushima teaches this would allow the desired pattern to be formed. (See Ikushima, paragraphs 17, 21 and 75.)

Brewster teaches the system is configured to maintain the working face of the heated vacuum table at a temperature between 80 °C and 110 °C. (See Brewster, paragraph 75.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the system is configured to maintain the working face of the heated vacuum table at a temperature between 80 °C and 110 °C, because Brewster teaches this temperature range formation of the catalyst layers on the ink on the surfaces of the membrane material. (See Brewster, paragraph 75.)
Regarding claim 10, Shen does not explicitly teach the sheet of perforated heat conductive material comprises a rigid material. 
Puffer teaches a metallic material or rigid plastics are used in the vacuum plate. (See Puffer, paragraph 51.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the sheet of perforated heat conductive material comprises a rigid material, because Puffer teaches structure including this material would enable a thin film to be retained on a surface and removed. (See Puffer, paragraph 51.)
Regarding claim 11, Shen does not explicitly teach the sheet of perforated heat conductive material comprises a stainless steel. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the sheet of perforated heat conductive material comprises a stainless steel, because Puffer teaches structure including this material in a plate would provide a plate capable of having a thin film to be retained on a surface and removed. (See Puffer, paragraph 51.)
Regarding claim 12, Shen does not explicitly teach the heat conductive wire mesh is formed of stainless steel. 
McCarville teaches the heat conductive wire mesh is formed of stainless steel. (See McCarville, col. 6, lines 42-44.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the heat conductive wire mesh formed of stainless steel, because McCarville teaches structure allows gases to flow through even when pressure is applied. (See McCarville, col. 6, lines 29-33.)  
Regarding claim 14, Shen does not explicitly teach a second layer of wire mesh disposed between the heat-conductive wire mesh and the sheet of perforated heat-conductive material.
McCarville teaches a second layer of wire mesh (80) disposed between the heat-conductive wire mesh and the sheet of perforated heat-conductive material (See McCarville, col. 8, line 47-51 and Fig. 7.)									It would have been obvious to a person of ordinary skill in the art before the 
The previous rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20150211122 A1 to Chang et al (hereinafter Chang) is withdrawn based on the amendment to claim 1.  
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20150211122 A1 to Chang et al (hereinafter Chang).  
Regarding claims 2-3, Shen does not explicitly teach the heated vacuum table comprises a plurality of heating elements, each disposed in a corresponding aperture, the plurality of heating elements positioned to distribute heat event across the working face of the vacuum table.
Chang is directed to an apparatus for controlling the dimensions of a substrate. 
Chang teaches the heated table comprises a plurality of heating elements (840), each disposed in a corresponding aperture, the plurality of heating elements positioned to distribute heat event across the working face of the vacuum table. (See Chang, Figs. 8A-12 and paragraphs 57, 60-65.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the heated table comprises a plurality of heating elements, each disposed in a corresponding aperture, the plurality of heating elements positioned to distribute heat event across the working face of the table, because Chang teaches this structure would prevent a local hot spot or cold spot.  (See Chang, paragraph 60.)
Regarding claim 4, Shen does not explicitly teach the heated vacuum table comprises a thermocouple configured to detect a temperature of the working face of the heated vacuum table.
Chang teaches the heated vacuum table comprises a thermocouple configured to detect a temperature of the working face of the heated vacuum table. (See Chang, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the heated vacuum table comprises a thermocouple configured to detect a temperature of the working face of the heated vacuum table, because Chang teaches this structure would allow temperature feedback to be collected.  (See Chang, paragraphs 35 and 60.)
Regarding claim 5, Shen does not explicitly teach the thermocouple is communicatively coupled to a heater control device, and wherein the heater control device controls the temperature of the heated vacuum table.
Chang teaches the thermocouple is communicatively coupled to a heater control device, and wherein the heater control device controls the temperature of the heated vacuum table. (See Chang, Figs. 8A-12 and paragraphs 61 and 66)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the thermocouple is communicatively coupled to a heater control device, and wherein the heater control device controls the temperature of the heated vacuum table, because Chang teaches this structure would prevent a local hot spot or cold spot.  (See Chang, paragraph 60.)
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20040246309 A1 to Nobuko Watanabe (hereinafter Watanabe) is withdrawn based on the amendment to claim 1. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20040246309 A1 to Nobuko Watanabe (hereinafter Watanabe).
Regarding claim 6, Shen does not explicitly teach a heat-insulating material disposed between the platform of the linear stage and the heated vacuum table.
Watanabe is directed to an apparatus for holding a substrate.
Watanabe teaches a heat-insulating material (porous ceramic in 43 under 44) disposed under the heated vacuum table (44). (See Watanabe, Fig. 4 and paragraph 37.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach a heat-insulating material disposed 
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20140318210 A1 to James Daniel Tremel (hereinafter Tremel) is withdrawn based on the amendment to claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20140318210 A1 to James Daniel Tremel (hereinafter Tremel).
Regarding claim 7, Shen does not explicitly teach the linear stage has a resolution of 0.05 pm or less.  
Tremel is directed to using a stage with dispensing precise amounts of liquid.
Tremel teaches the linear stage has a resolution of 0.05 um or less. (See Tremel, paragraph 26.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the linear stage has a resolution of 0.05 um or less, because Tremel teaches this structure allows for more effective adjustment parameters in dispensing liquids.  (See Tremel, paragraphs 14 and 26.)  
The previous rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20020034928 A1 to Doan et al (hereinafter Doan) is withdrawn based on the amendment to claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of US Pat. Pub. No. 20020034928 A1 to Doan et al (hereinafter Doan).
Regarding claim 9, Shen does not explicitly teach the plurality of channels formed in the working face of the heated vacuum table comprise two sets of channels, each set comprising a plurality of parallel channels, the channels of each set being perpendicular to the channels of the other set, and both sets of channels being parallel to the working face of the heated vacuum table.
Doan is directed to using a vacuum platen.
Doan teaches the plurality of channels (arms 231) formed in the working face of the heated vacuum table comprise two sets of channels, each set comprising a plurality of parallel channels, the channels of each set being perpendicular to the channels of the other set, and both sets of channels being parallel to the working face of the vacuum table (220). (See Doan, paragraph 35 and Fig. 4.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of channels formed in the working face of the heated vacuum table comprise two sets of channels, each set comprising a plurality of parallel channels, the channels of each set being perpendicular to the channels of the other set, and both sets of channels being parallel to the working 
The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 200700701007 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of Towne et al “Fabrication of polymer electrolyte membrane fuel cell MEAs utilizing inkjet print technology” Journal of Power Sources, 171(2007), pages 575-584 (hereinafter Towne) is withdrawn based on the amendment to claim 1.
Claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20050098101 to John Jianyue Shen et al (hereinafter Shen) in view of US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) and US Pat. Pub. No. 20140124600 A1 to Ciardella et al (hereinafter Ciardella) and in view of US Pat. Pub. No. 20140055721 A1 to Choi et al (hereinafter Choi) and US Pat. Pub. No. 20080075842 A1 to Brewster et al (hereinafter Brewster) and US Pat. Pub. No. 20050236765 A1 to Puffer et al (hereinafter Puffer) and US Pat. Num. 5,968,445 to McCarville et al (hereinafter McCarville) and further in view of Towne et al “Fabrication of polymer electrolyte membrane fuel cell MEAs utilizing inkjet print technology” Journal of Power Sources, 171(2007), pages 575-584 (hereinafter Towne).  
Regarding claim 13, Shen does not explicitly teach the nanopipette or the micropipette has a tip with an aperture selected to be proportional to a size of one or more particles suspended in the ink.
Towne is directed to fabrication of polymer electrolyte membrane fuel cell MEAS utilizing inkjet print technology.  
Towne teaches the ink can be selected with an average particle size of approximately 0.2 um. (See Towne,page 576, col. 2, third paragraph.)
Additionally, Towne teaches the ink selected can have has better than 98% of the particles with less than 2 um. (See Towne,page 578, col. 1, third paragraph.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to teach the nanopipette or the micropipette has a tip with an aperture selected to be proportional to a size of one or more particles suspended in the ink, because Towne teaches suitable ink characteristics can be selected based on the print head design.  (See Towne,page 578, col. 1, third paragraph.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. US Pat. Pub. No. 20180214903 A1 to Ikushima (hereinafter Ikushima) is being used to address the limitation directed to “the platform movable along 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20050010329 to Bang et al, US Pat. Pub. No. 20100175759 A1 to Ikushima, US Pat. Pub. No. 2007000109650 et al to Cho, and US Pat. Pub. No. 20080079890 to Sugahara.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 1717